201 F.2d 668
WEST TEXAS UTILITIES COMPANY, Inc., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 13805.
United States Court of Appeals Fifth Circuit.
January 29, 1953.

Petition for Review of an Order of the National Labor Relations Board, sitting at Washington, D. C.
On motion of National Labor Relations Board for authority to conduct supplemental back pay proceedings.
On motion of West Texas Utilities Company, Inc. for leave to file motion to clarify the decree of the court entered May 21, 1952.
Denying motion to conduct proceedings 195 F.2d 519.
Frank Cain, Dallas, Tex., for petitioner.
Thomas F. Maher, Atty., A. Norman Somers, Asst. Gen. Counsel, and David P. Findling, Associate Gen. Counsel, N. L. R. B., Washington, D. C., for respondent.
Before HUTCHESON, Chief Judge, and HOLMES and BORAH, Circuit Judges.
PER CURIAM.


1
The motion of the Board is denied for the reasons given in the memorandum denying the motion of the Board in No. 13735, 5 Cir., 201 F.2d 667, that the Board has authority to proceed without an order.


2
The motion of the respondent is denied for the same reasons, without prejudice to its right to renew its motion if the Board fails to proceed as proposed.


3
Motions denied.